Citation Nr: 0111981	
Decision Date: 04/26/01    Archive Date: 05/01/01

DOCKET NO.  99-25 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of Agent 
Orange exposure to include generalized muscle weakness, 
fatigue, degenerative joint disease, depression, sebaceous 
cyst, and psoriasis (previously denied as fibromyositis, 
neuromuscular disease, and collagen disease as a result of 
exposure to herbicides).

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residual of a left 
shoulder dislocation.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residual of a right 
knee injury.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a herniated disc of 
the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


REMAND

The veteran had active service from July 1966 to June 1970.  
This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (R0) in 
St. Louis, Missouri, which denied a claim of entitlement to 
service connection for fibromyositis, neuromuscular disease, 
and a collagen disease, claimed as secondary to exposure to 
herbicides.  The RO also denied requests to reopen claims for 
service connection for left shoulder, right knee, and low 
back disorders.  By a rating decision issued in November 
1998, the RO recharacterized the veteran's claim of 
entitlement to service connection for residuals of Agent 
Orange exposure to include generalized muscle weakness and 
fatigue, degenerative joint disease, depression, sebaceous 
cyst, and psoriasis, and continued the denial of service 
connection.  The veteran timely disagreed with the October 
and November 1998 determinations, in December 1998 and in 
March 1999.  Statements of the case were issued in December 
1998 and in April 1999.  In August 1999, the veteran advised 
the RO that he was still awaiting correspondence, including a 
statement of the case.  The statements of the case were again 
sent to the veteran, together with a notice that he had until 
mid-December to submit a timely substantive appeal.  The 
veteran submitted a substantive appeal in late November 1999.

The RO denied claims of entitlement to service connection for 
a left shoulder disorder, a right knee disorder, and a 
herniated disc of the lumbar spine in a rating decision 
prepared in November 1988.  However, the correspondence 
notifying the veteran of this decision is not associated with 
the record before the Board.  

In October 1991, the veteran requested congressional 
assistance in determining the status of his claim.  VA 
advised the veteran's representative that there was no recent 
claim from the veteran, but did not reference the November 
1988 rating decision.  In early 1992, the veteran submitted 
an application for benefits, including claims for service 
connection for a herniated disc, arthritis, and bursitis 
(left shoulder).  

A May 1992 rating decision reflects that the veteran was to 
be notified that new and material evidence was required to 
reopen the claims for service connection for left shoulder, 
right knee, and low back disorders, but the record does not 
reflect that such notification was provided.  A May 1992 
letter associated with the claims file informed the veteran 
only that non-service-connected pension had been awarded.  

It is not clear to the Board whether the veteran received 
notification of the November 1988 rating decision.  If the RO 
has additional evidence regarding this notification, it 
should be associated with the claims file.  If the RO has 
additional evidence regarding any notification to the veteran 
in 1992 reflecting denial of a request to reopen claims for 
service connection for a left shoulder, right knee, or low 
back disorder, that evidence should be associated with the 
claims file.  If there is no evidence that the veteran 
received notification of his appellate rights in regard to 
the denials of service connection for left shoulder, right 
knee, and low back disorders, then the RO should adjudicate 
these claims as pending claims, for which there is no final 
decision on the merits.  Any development necessary for a 
decision on the merits, including medical examination and/or 
obtaining medical opinion, should be conducted.  

The Board notes that, at the time the veteran's claim was 
submitted, there was no statutory or regulatory requirement 
that the RO provide such assistance.  However, the law 
changed significantly when, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA, which applies to all pending 
claims for VA benefits, provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  

In addition to VCAA requirements that VA assist the veteran 
to obtain medical examination and opinion, VCAA also requires 
VA to notify the claimant of efforts to obtain certain types 
of records or records identified by the claimant, in certain 
circumstances.  In this case, the veteran has submitted a 
claim of entitlement to service connection for residuals of 
Agent Orange exposure to include generalized muscle weakness, 
fatigue, degenerative joint disease, depression, sebaceous 
cyst, and psoriasis (previously denied as fibromyositis, 
neuromuscular disease, and collagen disease as a result of 
exposure to herbicides).  The RO has advised the veteran that 
he may not be presumed to have been exposed to herbicides, 
since he did not serve in Vietnam.  However, the RO has not 
advised the veteran that he may establish actual exposure to 
Agent Orange, nor has the RO offered the veteran assistance 
in this regard.

In particular, the Board notes the veteran's allegation that, 
while stationed in Thailand, his duties as an aircraft fuel 
specialist required him to work with aircraft that had 
carried Agent Orange, causing exposure to that chemical.  
McCarrt v. West, 12 Vet. App. 168 (1999).  Further factual 
development of the veteran's allegation that he was exposed 
to Agent Orange is required.

The RO has advised the veteran that none of the claimed 
disorders are among the listed disorders which may, by 
regulation, be presumed service-connected if a veteran was 
exposed to herbicides.  However, it is not clear that the RO 
has advised the veteran regarding the evidence required to 
establish that the disorders were, in fact, a result of 
exposure to herbicide in his case, if herbicide exposure is 
verified.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

Accordingly, this case is REMANDED for the following:

1.  The RO should afford the veteran the 
opportunity to identify any sources of 
treatment, whether private or VA, for a 
right knee, left shoulder, or low back 
disorder, or for any of the disorders 
claimed as related to herbicde exposure, 
including treatment proximate to service 
or during the pendency of this claim.  
After securing any necessary release, the 
RO should assist the veteran in 
requesting copies of such records as 
contemplated under the VCAA.

2.  The veteran should be offered the 
opportunity to identify or obtain records 
of any employment medical examinations, 
insurance examinations, photographs, 
pharmacy records, or the like which might 
contain evidence regarding right knee, 
left shoulder, or low back disorders or 
any disorder claimed as related to 
herbicide exposure. 

3.  The veteran should be afforded the 
opportunity to provide any additional 
information he may have regarding his 
possible exposure to herbicides.  The RO 
should obtain the veteran's service 
personnel records, or other records as 
necessary to establish where the veteran 
was stationed, from the National 
Personnel Records Center (NPRC), or from 
other sources if the NPRC does not have 
such records.  A summary of the 
information provided by the veteran, and 
copies of all associated documents which 
would facilitate a search, including 
copies of the veteran's service personnel 
records, should be sent to the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), formerly known as the 
Environmental Services Group (ESG).  
USASCRUR should be requested to search 
the records and provide any information 
available which might assist in 
establishing whether the veteran was 
exposed to aircraft contaminated with 
herbicides.  The RO should ask USASCRUR 
to suggest where such information might 
be obtained, if UASACRUR is not able to 
determine whether aircraft contaminated 
with herbicides would have been serviced 
where the veteran was stationed.

4.  The RO should advise the veteran 
whether there is any additional evidence 
that a November 1988 rating decision or a 
May 1992 rating decision became final.  

5.  If the RO concludes that there was no 
final decision on the veteran's June 1988 
claim, the veteran should be afforded VA 
examination(s) of the right knee, left 
shoulder, and low back, as necessary to 
determine the current nature and etiology 
of the claimed disorders, if present.  
The claims folder must be provided to and 
reviewed by the examiner(s).  Any 
necessary examinations should be 
conducted.  The examiner(s) should state 
what disorders of the left shoulder, 
right knee, and low back are present 
currently.  The examiner(s) should then 
provide a medical opinion, with 
supporting rationale, as to whether it is 
at least as likely as not that that 
veteran has a disorder of the left 
shoulder, right knee, or low back which 
was incurred or aggravated in service.  

6.  If the evidence substantiates the 
veteran's claim that he was exposed to 
herbicides during his active service, the 
RO should afford the veteran examination 
as necessary to obtain a medical opinion 
as to whether generalized muscle 
weakness, fatigue, degenerative joint 
disease, depression, sebaceous cyst, 
psoriasis, fibromyositis, neuromuscular 
disease, or collagen disease, if present, 
were, at least as likely as not, incurred 
as a result of exposure to herbicides. 

7.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

8.  Thereafter, the RO should readjudicate 
the claims.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




